By the Court:
In denying the motion for a new trial in this case, the Judge of the Court below very properly adverted to the fact that the statement by which the motion was supported was a mere skeleton statement, and that sundry papers purporting to have been put in evidence at the trial had been omitted, *113both from the files of the Court and from the engrossment of the statement. The transcript here is found to be in the same condition in this respect, and we cannot, upon such a statement, undertake to examine the questions which the appeal was intended to present.
Judgment and order affirmed.